






 
Exhibit 10.3


SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 30, 2015, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender and SILICON VALLEY BANK, a California corporation
with an office located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or
“SVB”) (each a “Lender” and collectively, the “Lenders”), and APRICUS
BIOSCIENCES, INC., a Nevada corporation, NEXMED (U.S.A.), INC., a Delaware
corporation, NEXMED HOLDINGS, INC., a Delaware corporation and APRICUS
PHARMACEUTICALS USA, INC., a Delaware corporation, each with offices located at
11975 El Camino Real, Suite 300, San Diego, CA 92130 (individually and
collectively, jointly and severally, “Borrower”).
Recitals
A.    Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of October 17, 2014 (as amended from time to
time, including but without limitation by that certain First Amendment to Loan
and Security Agreement dated as of November 14, 2014, the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders extend the Second
Draw Period and make certain other revisions to the Loan Agreement as more fully
set forth herein.
D.    Collateral Agent and Lenders have agreed to amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.
    
2.1    Section 13.1 (Definitions). The following definition hereby is amended
and restated in Section 13.1 of the Loan Agreement as follows:


“Second Draw Period” is the period commencing on the date of Borrower providing
evidence to Collateral Agent and Lenders, in form and substance satisfactory to
Collateral Agent and Lenders, of the first patient being enrolled in Phase 2b of
Borrower’s Falcon (Fispemifene) Program (the “Draw Event”), and ending on the
earlier of (i) July 31, 2015 and (ii) the occurrence of an Event of Default;
provided, however, that the Second Draw Period shall not commence if on the date
of the Draw Event, an Event of Default has occurred and is continuing.
3.    Limitation of Amendment.


3.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other




--------------------------------------------------------------------------------




term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and


4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) Borrower’s payment to Collateral Agent of an amendment
fee in an amount equal to Ten Thousand Dollars ($10,000.00) to be shared between
the Lenders in accordance with their Pro Rata Shares and (iii) Borrower’s
payment of all Lenders’ Expenses incurred through the date of this Amendment.








[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER:
 
COLLATERAL AGENT AND LENDER:
 
 
 
APRICUS BIOSCIENCES, INC.
 
OXFORD FINANCE LLC
 
 
 
 
 
 
By: /s/ Richard W. Pascoe
 
By: /s/ Mark Davis
Name: Richard W. Pascoe
 
Name: Mark Davis
Title: CEO & Secretary
 
Title: Vice President- Finance, Secretary & Treasurer
 
 
 
 
 
 
NEXMED (U.S.A.), INC.
 
LENDER:
 
 
 
 
 
SILICON VALLEY BANK
By: /s/ Richard W. Pascoe
 
 
Name: Richard W. Pascoe
 
 
Title: CEO & Secretary
 
By: /s/ Igor DaCruz
 
 
Name: Igor DaCruz
 
 
Title: Vice President
NEXMED HOLDINGS, INC.
 
 
 
 
 
 
By: /s/ Richard W. Pascoe
 
 
Name: Richard W. Pascoe
 
 
Title: CEO & Secretary
 
 
 
 
 
 
 
 
APRICUS PHARMACEUTICALS USA, INC.
 
 
 
 
 
 
 
 
By: /s/ Richard W. Pascoe
 
 
Name: Richard W. Pascoe
 
 
Title: CEO & Secretary
 
 

















[Signature Page to Second Amendment to Loan and Security Agreement]




